Luke, J.
1. The court substantially charged, as requested by the defendant, and, in view of the evidence, the charge of the court was most fair to the defendant.
2. The evidence amply authorized the jury to find that the defendant was in possession of many gallons of whisky, and of material and equipment for making more. lie had in his house clothes arid shoes covered with the “slops” from the still, etc. The trial court approved the verdict; no error of law is shown; the defendant had a fair trial by a jury of his people; and it was proper to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.